—Order, Supreme Court, New York County (Edward Lehner, J.), entered April 4, 2000, which denied the motion, of third-party defendant JWP Forest Electric Corp. for summary judgment dismissing third-party plaintiff Herbert Construction Company’s claim against it for contractual indemnification, unanimously affirmed, without costs.
*178Appellant subcontractor urges that it is entitled to summary judgment dismissing general contractor’s third-party claim against it for contractual indemnification because plaintiff was not injured while performing work covered by their subcontract and the indemnity provision in that subcontract is applicable only if the claim for which indemnification is sought arises from work covered by the subcontract. However, the record discloses the existence of triable issues as to whether, at the time of his accident, plaintiff was, in fact, engaged in work falling under the subject subcontract. Accordingly, summary judgment was properly denied. Concur — Rosenberger, J. P., Williams, Wallach, Lerner and Friedman, JJ.